NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                        April 27, 2009

                                           Before

                              RICHARD A. POSNER, Circuit Judge

                                  JOEL M. FLAUM, Circuit Judge

                                  TERENCE T. EVANS, Circuit Judge

No.  07‐2027

UNITED STATES OF AMERICA,                           Government’s Position in Light
     Plaintiff‐Appellee,                            of District Court’s Decision on
                                                    Limited Remand.
       v.
                                                    No. 06‐CR‐20054
TIMOTHY R. HARRELL,
     Defendant‐Appellant.                           Honorable Michael P. McCuskey,
                                                    Judge.



                                         O R D E R

       On December 11, 2008, we ordered a limited remand in this case so the district judge
would have an opportunity to review the matter and tell us whether he is inclined to reduce
the defendant’s sentence.  The district judge has responded with a “no.”  There being no
other reason why this case should remain open, the judgment of the district court is
AFFIRMED.